DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 have been examined. 

Priority
Acknowledgement is made of the applicant’s claim to priority as a continuation of parent application 16/011822, now U.S. Patent No. 10867039, filed 06/19/2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10867039 in view of US 9332029 to Tikhonov (hereinafter Tikhonov). 
Instant application
U.S. Patent No. 10867039
8. A system for detecting malicious files by a user computer comprising: a hardware processor configured to: 



register application programming interface (API) calls made by a file during an execution of the file on the user computer in a local call log, the local call log also comprising control flow graphs of processes launched from the file; search the local call log for a rule that matches one or more behavioral rules stored in a local threat database; 
when the one or more behavioral rules are found in the local call log, determine that the file is malicious and halt the execution of the file on the user computer; 
when the one or more behavioral rules are not found in the local call log, transmit the local call log to a detection module on a remote server; 






















receive, from the remote server, a verdict indicating whether or not the file is malicious; 
when the verdict indicates that the file is malicious, receive, from the remote server, a virus signature corresponding to the verdict; and 



update the local call log based on the received verdict and virus signature, wherein the updating enables detection of subsequent files that are malicious using the updated local call log.
10. A system for detecting malicious files comprising: an information system comprising a plurality of computers, each of the plurality of user computers comprising a computer protection module configured to: 
register application programming interface (API) calls made by a file during an execution of the file on a user computer in a local call log, the local call log also comprising control flow graphs of processes launched from the file; search the local call log for a rule that matches one or more behavioral rules stored in a local threat database; when the one or more behavioral rules are found in the local call log, determine that the file is malicious and halt the execution of the file on the user computer; 
when the one or more behavioral rules are not found in the local call log, transmit the local call log to a detection module on a remote server; and 
the detection module on the remote server, coupled to the information system, configured to: combine local call logs received from the computer protection module of each of the plurality of user computers to form a combined call log stored on the remote server, wherein the combining is performed only when, for each of the plurality of call logs received from the plurality of user computers, the combined call log includes at least one record which is absent from each of the plurality of call lops, and wherein the combined call log includes a combined control flow graph that is obtained by combining all of the control flow graphs received for the file; 


search the combined call log stored on the remote server for a rule that matches the one or more behavioral rules stored on a second threat database associated with the server; when a rule matching the one or more behavioral rules is found in the combined call log stored on the remote server, determine a verdict indicating that the file is malicious; create a virus signature for the file, and transmit the virus signature to the computer protection module of the plurality of user computers.


U.S. Patent No. 10867039 does not teach: update the local call log based on the received verdict and virus signature, wherein the updating enables detection of subsequent files that are malicious using the updated local call log. However, Tikhonov teaches:
updating the local call log based on the received verdict and virus signature, wherein the updating enables detection of subsequent files that are malicious using the updated local call log  (Tikhonov: column 6, lines 34-67: When computer node 110 receives a response from one of the other compute nodes (e.g., node 120) with a confirmation that the unknown file is in fact malicious, associated malware information and remediation tool, the security client 200 may update its local malware database with received information about the malicious file and use received remediation tool 252 to remove the malicious file from the computer node 110 and, if necessary, repair the computer node 110. Column 5, lines 44-62: During antivirus analysis, malware detection module 210 scans a file using one or more malware detection methods using malware information 251 to determine if the file is clean or malicious. The malware information 251 may include statistics on various known malicious files, including but not limited to checksums of malicious files and their parts; logs of emulation and execution of malicious files (e.g., API calls of known malicious files)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Tikhonov in the invention of U.S. Patent No. 10867039 to include the above limitations. The motivation to do so would be to provide distributed detection or malware (Tikhonov: column 1, lines 65-66).
Instant application
U.S. Patent No. 10867039
13. The system of claim 8, wherein the one or more behavioral rules include one or more of: calling of an API function for writing a file followed by launching of the file for execution, disabling a component of the operating system for user account control, and disabling a protection module of the computing device.
15. The system of claim 10, wherein the one or more behavioral rules include one or more of: calling of an API function from a suspicious function list, calling of a particular function a specified number of times, order of function calls, replacement of domain name server (DNS) information on the computer, disablement of operating system updates, and disconnection of a network firewall.


Similarly, the rest of the independent and dependent claims of the instant application are analogous to the rest of the independent and dependent claims of U.S. Patent No. 10867039.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-9, 13-16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100180344 to Malyshev et al (hereinafter Malyshev), HERO: A Novel Malware Detection Framework based on Binary Translation by Guo et al (hereinafter Guo) and US 9332029 to Tikhonov (hereinafter Tikhonov).
As per claims 1, 8 and 14, Malyshev teaches:
A method for detecting malicious files by a user computer, the method comprising: 
registering application programming interface (API) calls made by a file during an execution of the file on the user computer in a local call log (Malyshev: [0022]: The anti-malware application 100 may include the following software components: emulation module 110. At step 210, a software code is loaded on a computer system for processing by the anti-malware application 100. At step 220, the emulation module 110 emulates the loaded software code and records actions of the software code in an activity log. [0004]: During software emulation, actions of the software code, such as application program interface (API) calls and parameters of the API calls as well as information about files created and modified by the emulated software code are recorded in an activity log); 
searching the local call log for a rule that matches one or more behavioral rules stored in a local threat database; when the one or more behavioral rules are found in the local call log, determining that the file is malicious (Malyshev: [0022]: The anti-malware application 100 may include the following software components: parser module 130. [0029]: The parser module 130 may include an execution flow graph generator 410, a heuristic analyzer 420 and a database of malicious behavior patterns 425. [0030] To generate an execution flow graph, the parser module 130 first parses the activity log, removes all duplicated API calls and unimportant parameters of the API calls, adds identifiers to the API calls and its parameters, flags viral codes identified by the signature matching module 420 and actions having high security ratings, and performs other preprocessing operations on the activity log of the emulated software code. [0041]: The parser module 130 then generates an execution flow graph from the pre-processed activity log. In particular, the heuristic analyzer 420 compares the one or more API calls identified in the execution flow graph with the known malicious behavior patterns for various classes of malware, which are stored in database 425); 
Malyshev does not teach: the local call log also comprising control flow graphs of processes launched from the file; and halting the execution of the file on the user computer. Also, Malyshev does not teach: when the one or more behavioral rules are not found in the local call log, transmitting the local call log to a detection module on a remote server; receiving, from the remote server, a verdict indicating whether or not the file is malicious; when the verdict indicates that the file is malicious, receiving, from the remote server, a virus signature corresponding to the verdict; and updating the local call log based on the received verdict and virus signature, wherein the updating enables detection of subsequent files that are malicious using the updated local call log. However, Guo teaches:
the local call log also comprising control flow graphs of processes launched from the file (Guo: Page 412: left column: III. Architecture: As shown in Figure 1, HERO contains six parts: SBTA (Static Binary Translator based Analyzer), MBL (Malware Behavior Library), MBT (Malware Behavior Template), Scheduler, DBTA (Dynamic Binary Translator based Analyzer). The core modules of HERO are SBTA, MBT and DBTA. Right column: IV. IMPLEMANTATION: The process of creating a CFG can be done during Static Binary Translation phase. Page 413: left column: B. Static Binary Translation based Analyzer: Assembly instructions in the underlying architecture are lifted up to this Intermediate Language, so we can generate the CFG based on IL smoothly. Right column: DBTA is composed of Dynamic CFG generation, Dynamic Profiling and CAG matching. The core of DBTA is Dynamic CFG generation. This function first dynamically analyses the inputting data from SBT A, usually a piece of the procedure. Then it generates BBs (Basic Blocks), based on the BBs and after processing by Dynamic Profiling. The functions in the procedure are recognized and the CFG of the procedure is generated); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Guo in the invention of Malyshev to include the above limitations. The motivation to do so would be to detect broad spectrum malware and prevent its execution (Guo: Abstract).
Malyshev in view of Guo does not teach the rest of the limitations. However, Tikhonov teaches:
halting the execution of the file on the user computer (Tikhonov: column 5, lines 63-67 and column 6, lines 1-13: If the file is determined to be malicious by malware detection module 210, the malware repair module 240 retrieves from the local malware database 250 a malware remediation tool 252 associated with the detected malware. The remediation tool 252 may include a set of instructions, e.g., a script, for performing remedial actions, including but not limited to … removing or quarantining the malicious file from the computer node 110);
when the one or more behavioral rules are not found in the local call log, transmitting the local call log to a detection module on a remote server (Tikhonov: column 6, lines 14-34: If the malware detection module 210 cannot conclusively determine whether an unknown file is clean or malicious, the statistics collection module 220 may be used to collect statistics characterizing the unknown file and/or its behavior. For example, during emulation 214 of the unknown file, the malware detection module 210 can generate a log of OS API function calls made by the unknown file. The communication module 230 may then be used to transmit to other computer nodes (e.g., nodes 120, 130, etc.), which have security clients deployed thereon, a request for information about the unknown file. The transmitted request for information may include, but not limited to, the identifiers of the unknown file, e.g., checksum of the file or part thereof, collected statistics about the unknown file and other information. Column 8, lines 7-19: the security client can transmit, at step 3, to other computer nodes 120-130 (and optionally to the security server 150) a request to provide identification information and remediation tool(s) for the unknown file. The request may include the file identifier and collected statistics about the unknown file); 
receiving, from the remote server, a verdict indicating whether or not the file is malicious (Tikhonov: column 6, lines 25-47: If this file or a file having similar set of statistics found in the malware database 250 or have been confirmed as malicious via malware analysis, the computer node 120 will respond to computer node 110 with a confirmation that the file is in fact malicious, and, optionally, include associated malware information 251 and remediation tool 252); 
when the verdict indicates that the file is malicious, receiving, from the remote server, a virus signature corresponding to the verdict; and updating the local call log based on the received verdict and virus signature, wherein the updating enables detection of subsequent files that are malicious using the updated local call log  (Tikhonov: column 6, lines 34-67: When computer node 110 receives a response from one of the other compute nodes (e.g., node 120) with a confirmation that the unknown file is in fact malicious, associated malware information and remediation tool, the security client 200 may update its local malware database with received information about the malicious file and use received remediation tool 252 to remove the malicious file from the computer node 110 and, if necessary, repair the computer node 110. Column 5, lines 44-62: During antivirus analysis, malware detection module 210 scans a file using one or more malware detection methods using malware information 251 to determine if the file is clean or malicious. The malware information 251 may include statistics on various known malicious files, including but not limited to checksums of malicious files and their parts; logs of emulation and execution of malicious files (e.g., API calls of known malicious files)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Tikhonov in the invention of Malyshev in view of Guo to include the above limitations. The motivation to do so would be to provide distributed detection or malware (Tikhonov: column 1, lines 65-66).

As per claims 2, 9 and 16, Malyshev in view of Guo and Tikhonov teaches:
The method of claim 1, further comprising: performing an action to remove threats posed by the file being executed (Tikhonov: column 5, lines 63-67 and column 6, lines 1-13: If the file is determined to be malicious by malware detection module 210, the malware repair module 240 retrieves from the local malware database 250 a malware remediation tool 252 associated with the detected malware. The remediation tool 252 may include a set of instructions, e.g., a script, for performing remedial actions, including but not limited to … removing or quarantining the malicious file from the computer node 110).
The examiner provides the same rationale to combine prior arts Malyshev in view of Guo and Tikhonov as in claims 1, 8 and 16 above. 

As per claims 6, 13 and 20, Malyshev in view of Guo and Tikhonov teaches:
The method of claim 1, wherein the one or more behavioral rules include one or more of: calling of an API function for writing a file followed by launching of the file for execution, disabling a component of the operating system for user account control, and disabling a protection module of the computing device (Malyshev: [0050]: And a known malicious behavior pattern includes the following API calls: [0051] 1) URLDownloadToFileA(&lt;&lt;http://www.abc.com/xicarajpg&gt;&gt;, &lt;&lt;C:\WINDOWS\svcpool.exe&gt;&gt;) [0052] 2) WinExec(&lt;&lt;C:\WINDOWS\svcpool.exe&gt;&gt;); (calling of an API function for writing a file followed by launching of the file for execution).

As per claims 7, 14 and 21, Malyshev in view of Guo does not teach the limitations of claims 7, 14 and 21. However, Tikhonov teaches:
The method of claim 1, wherein the virus signature is transmitted by the remote server to any number of user computers (Tikhonov: column 8, lines 52-67: If the file is determined to be malicious, then at step 7, the server 150 may send to the computer node 110, results of the malware analysis, as well as a generated malware remediation tool and a set of collected statistics about the malicious file. In this aspect, as soon as compute node 110 obtains information about new malware (statistics on malicious file and/or associated remediation tools), either by analyzing a new malicious file using its own malware detection module 120, or by receiving this information from another computer node or server 150, the compute node 110 may transmit, at steps 1 and 2, this information (e.g., checksums of malicious files, associated statistics and remediation tools) to all other computer nodes).
The examiner provides the same rationale to combine prior arts Malyshev in view of Guo and Tikhonov as in claims 1, 8 and 16 above.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Malyshev in view of Guo and Tikhonov as applied to claims 1, 8 and 14 above, and further in view of US 20130340077 to Salsamendi et al (hereinafter Salsamendi).
As per claims 3, 10 and 17, Malyshev in view of Guo and Tikhonov does not teach the limitations of claim 3, 10 and 17. However, Salsamendi teaches:
wherein the malicious file is a file that contains code for detecting or bypassing an emulator (Salsamendi: [0017]: The monitor 102 may be configured to detect malicious code that is attempting to circumvent the guest machine sandbox environments formed by the virtual machines 112. [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Salsamendi in the invention of Malyshev in view of Guo and Tikhonov to include the above limitations. The motivation to do so would be to prevent the processor from executing the malicious code (Salsamendi: [0017]).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Malyshev in view of Guo and Tikhonov as applied to claims 1, 8 and 14 above, and further in view of US 20170134405 to Ahmadzadeh et al (hereinafter Ahmadzadeh).
As per claims 4, 11 and 18, Malyshev in view of Guo and Tikhonov does not teach the limitations of claim 4, 11 and 18. However, Ahmadzadeh teaches: 
wherein the malicious file is a file that contains code for determining a location of the computer device on which the code is executing and performs different actions depending on the location of the computer device on which the code is executing (Ahmadzadeh: For example, malware may use current location of a smartphone in combination with one or more other factors to determine whether to initiate malicious activities. [0031]-[0032]: The honeypot system may predict that the application may require a particular location to trigger malicious activity. In response, the honeypot system may generate various fake location data to indicate locations in different places around the world. When generating location data indicating a current position within the Ukraine, the application may be triggered and may begin to perform operations to leak sensitive information, thus confirming that the application is malicious).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Ahmadzadeh in the invention of Malyshev in view of Guo and Tikhonov to include the above limitations. The motivation to do so would be to identify malicious behavior of applications executing on a processor by presenting various combinations of resources and functionality to the applications in a manner predicted to elicit malicious behavior (Ahmadzadeh: [0015]).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Malyshev in view of Guo and Tikhonov as applied to claims 1, 8 and 14 above, and further in view of US 20130347114 to Altman et al (hereinafter Altman).
As per claims 5, 12 and 19, Malyshev in view of Guo and Tikhonov does not teach the limitations of claim 5, 12 and 19. However, Altman teaches:
wherein the malicious file is a file that contains code for using different channels for gaining access on the computer device based on an architecture of the computer device on which the code is executing, the different channels including at least two of: HTTPs, DNS, Twitter, Yandex.Disk channels (Altman: [0019] Some types of malicious software ("malware") are controlled by a remote host. Communication between the malware and the host is referred to herein as Command and Control (C&C) communication, and it may involve communication from the host to the malware and/or from the malware to the host. In some malware types, the C&C communication is disguised in request-response transactions of a conventional communication protocol, such as in Hyper Text Transfer Protocol (HTTP), HTTP Secure (HTTPS), Domain Name Service (DNS) or Simple Mail Transfer Protocol (SMTP) transactions. [0035]-[0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Altman in the invention of Malyshev in view of Guo and Tikhonov to include the above limitations. The motivation to do so would be to identify unauthorized applications that run of a clients within a network and communicate with the Internet (Altman: [0088]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 9679139 to Monastyrsky et al: A method and system are provided for performing an antivirus scan of a file on a virtual machine. An example method includes performing a first execution of the file on the virtual machine, recording a first log that includes an API function call and an internal event detected during execution, and determining if any signatures in the log are stored in a signatures database. Moreover, if no signatures in the first log are found in the first database of signatures, the file is classified as not malicious. In contrast, if at least one signature is found, a second execution of the file is perform and a second log is recorded that includes a detected internal event. Moreover, the method includes determining if any signatures in the second log are stored in a second database of signatures; and classifying the file as not malicious if no signatures are found.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438